Appellant was convicted of malicious mischief, and his punishment assessed at a fine of $10.
The facts in this case show that appellant's farm was surrounded in such a way that he had been using and necessarily had to use the way he went out of the premises of the prosecuting witness, it being the only way of egress from his farm. Prosecuting witness nailed the gate up and appellant merely fixed the wire so he could go in and out of said place. We think this evidence shows a total lack of criminal intent on the part of appellant to injure the fence.
The judgment is reversed and the cause is remanded.
Reversed and remanded.